 



March 31, 2006
Ms. Karen Durant
Senior Vice President, Finance and Analysis
Pentair, Inc.
5500 Wayzata Blvd, Suite 800
Golden Valley, MN 55416
Dear Karen:
RE:      Special Recognition and Retention Award
The Board of Directors of Pentair, Inc. wants to acknowledge the important role
you play at the Company. As Pentair continues to grow and evolve, we value your
contribution and expertise.
To demonstrate our continued belief in you, Pentair hereby grants you, subject
to your acceptance and your signing of a non-competition agreement, a one-time
special award of 24,808 shares of restricted stock. The restricted stock is
subject to the provisions of the Company’s Omnibus Stock Incentive Plan and your
Key Executive Employee Severance Agreement dated August 23, 2000. The vesting
schedule of the award will be longer than typically used for equity awards made
pursuant to the Plan: 100% of the awards will vest on the fourth anniversary of
grant. As part of signing the related non-competition agreement, you will be
agreeing that this award will serve as adequate consideration for entering the
agreement even if you do not stay with Pentair long enough for the shares to
vest.
Nothing contained in this letter alters any of the terms of your employment, nor
does it represent a guarantee of employment. However, it should serve as an
indicator of the faith we have in you as a senior Pentair executive.
This letter agreement is governed by the laws of the State of Minnesota. It may
not be amended or modified except through a letter signed by the Company and
you.
If this letter agreement is acceptable to you, please indicate your acceptance
by countersigning it in the place provided below. Upon your signing the
non-competition agreement, it will become binding agreement between the Company
and you. Once receiving the countersigned original, Fred Koury will supply you
with any additional paperwork required to effect this grant.
Please call Fred Koury or me if you have any questions.
Regards,
Randall Hogan
Chairman & Chief Executive Officer
Pentair, Inc.
Accepted and agreed to on April 5, 2006

              By:         Karen Durant      Senior Vice President, Finance and
Analysis   

 